Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is directed towards “An elongate flexible element”, however other elements/members are now positively recited, e.g. “at least one guide member”.  It is unclear if the claims are meant to only be directed towards the elongate flexible element or a system in which all the components (elongate flexible element, guide member and control wire) are part of the claimed invention.  For purposes of examination, claims 15 - 20 are assumed to be part of a system and the elongate flexible element, guide member and control wire are all assumed to be positively recited and part of the claimed invention. The tissue fastener is considered to be functionally recited and not part of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 - 5 and 8 - 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively recites a part of the human organism, specifically the target tissue as opposed to a functional recitation such as “a second configuration configured to exert lifting forces on target tissue to which the elongate flexible element is secured”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 and 8 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2011/0166649 A1).

Regarding claim 1, Gross discloses a surgical system (Abstract) fully capable of functioning as a tissue retraction system (the system is configured to be bend, folded upon insertion then expanded, thus fully capable of retracting tissue once expanded), comprising: 
a first tissue fastener (paragraph [0235], ref. 740, Fig. 1); 
an elongate flexible element (paragraph [0227], refs. 450, 452, Fig. 1) comprising: 
a proximal end and a distal end (see remarked Fig. 1 below, because the elongate flexible element is configured as a circle, any segment attached to the tissue fasteners may be considered the proximal or distal end), the first tissue fastener engaged to one of the proximal end or the distal end (Fig. 1); 
at least one guide member defining a lumen extending therethrough (paragraph [0227], ref. 461, Figs. 1, 3); 
a control wire configured to be slidably received within the lumen of the at least one guide member (paragraph [0230] discloses a contracting wire disposed within a lumen of the elongate flexible element and thus also the lumens of the guide members which encircle the elongate flexible elements); and 
at least one delivery catheter configured to deliver the elongate flexible element and the first tissue fastener (paragraphs [0345 - 374], ref. 404); 
wherein the elongate flexible element transitions between a first configuration (Fig. 17J) when the control wire is disposed within the lumen of the at least one guide member, and a second configuration exerting lifting forces on target tissue to which the elongate flexible element is secured when the control wire is removed from the within the lumen of the at least one guide member (the second configuration is shown in Fig. 18A in which the perimeter or general shape of the restractor system is changed for the purpose of expanding tissue or lifting tissue, in the substantially circular configuration shown the tissue of the heart is lifted away or spread) when the control wire is removed from within the lumen of the at least one guide member (paragraph [0420]).  

    PNG
    media_image1.png
    549
    611
    media_image1.png
    Greyscale


Regarding claim 2, Gross discloses the system of claim 1, wherein the proximal end of the elongate flexible element and the distal end of the elongate flexible element each comprise a loop configured to be engaged by a tissue fastener, such as the first tissue fastener (the loops are configured to be the circular cross sectional shape of the elongate flexible element which are engaged by the tissue fasteners via guide members).  

Regarding claim 3, Gross discloses the system of claim 2, wherein each of the proximal loop and distal loop are larger than a tissue-grasping portion of a tissue fastener such as the first tissue fastener (as shown in Fig. 1, the tissue fasteners are configured as slender helical coils, while the loops have a circular cross-sectional shape, a diameter of the loops is greater than a diameter of a tissue-grasping portion [distal end] of the tissue fasteners).  

Regarding claim 4, Gross discloses the system of claim 1, wherein the proximal end of the elongate flexible element is engaged by the first tissue fastener (as shown above, the ends are engaged by the tissue fasteners via refs. 461).  

Regarding claim 5, Gross discloses the system of claim 4, wherein the distal end of the elongate flexible element is engaged by a different tissue fastener (Fig. 1).  

Regarding claim 8, Gross discloses the system of claim 1, wherein the first configuration is a substantially planar configuration (Fig. 17J).  

Regarding claim 9, Gross discloses the system of claim 8, wherein the control wire constrains the elongate flexible element in the first configuration while the control wire is deployed through the lumen of the at least one guide member (Fig. 17j shows the control wire deployed through the lumen and constraining the elongate flexible element via tension in the wire).  

Regarding claim 10, Gross discloses the system of claim 9, wherein the second configuration is a bowed configuration (Fig. 18A shows the bowed configuration that the second configuration takes upon placement of elongate flexible element).  

Regarding claim 11, Gross discloses the system of claim 10, wherein, in the second configuration, the proximal end and the distal end of the elongate flexible member subject a retraction force on target tissue to which the proximal end and distal end are secured (because the elongate flexible element is configured to expand into a substantially circular configuration, the ends subject a retraction force on the target tissue).  

Regarding claim 12, Gross discloses the system of claim 1, wherein the second configuration is a bowed configuration (Fig. 18A).  

Regarding claim 13, Gross discloses the system of claim 12, wherein: the proximal end of the elongate flexible element is engaged by the first tissue fastener; the distal end of the elongate flexible element is engaged by a different tissue fastener; and when the tissue fasteners are secured to target tissue and the elongate flexible element is in the second configuration, the proximal end and the distal end of the elongate flexible member subject a retraction force on the target tissue (as shown in Figs. 1 and 18J, the ends form part of circle, each end engaged with a tissue fastener in which the circular shape is an expanded shape that is fully capable of expanding or retracting tissue).  

Claim(s) 15 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sienkiewicz (US 5,656,012).

Regarding claim 15 (as best understood), Sienkieqiez discloses an elongate flexible element (Figs. 6 - 7, refs. 124a,b, 130a,b and 132a,b) comprising: 
a proximal end (located at ref. 138) and a distal end (located at the opposite end at ref. 126) each configured to be engaged by a tissue fastener (note that the tissue fastener is not positively recited, the ends of the flexible element are fully capable of being engaged by a tissue fastener, such as a hook or clamp type fastener); 
at least one guide member positioned along the elongate flexible element (outer tube ref. 116 as shown in Figs. 6 - 7 is considered to be the guide member) and defining a lumen therethrough for slidably receiving a control wire therein (ref. 116 is shown to be a tube, thus having a lumen for slidably receiving a control wire ref. 122 such as shown in Fig. 7); and 
wherein the elongate flexible element transitions between a first configuration when the control wire is disposed within the lumen of the at least one guide member (Fig 7), and a second configuration when the control wire is removed from within the lumen of the at least one guide member (Fig. 6).

Regarding claim 16, Sienkieqiez discloses the elongate flexible element of claim 15, wherein the proximal end of the elongate flexible element and the distal end of the elongate flexible element each comprise a loop configured to be engaged by a tissue fastener (see remarked Fig. 6 below which shows a loop formed by the elongate flexible element and refs. 130a,b ).  

    PNG
    media_image2.png
    410
    774
    media_image2.png
    Greyscale


Regarding claim 17, Sienkieqiez discloses the elongate flexible element of claim 16, wherein the loop on each of the proximal end and the distal end is each larger than a tissue-grasping portion of the tissue fastener (because the tissue fastener is not positively recited, it is not considered to be part of the claimed invention.  Thus the loop are fully capable of being larger than a tissue fastener, such as a tissue hook or clamp).  

Regarding claim 18, Sienkieqiez discloses the elongate flexible element of claim 15, wherein the elongate flexible element includes a pair of substantially parallel elements (Figs. 6 and 7 show elements refs. 125a,b being substantially parallel to one another) each with a flexible bow portion that extends substantially away from each other in a longitudinal plane in the second configuration (in the second configuration, the element bow outwardly in a longitudinal plane).  

Regarding claim 19, Sienkieqiez discloses the elongate flexible element of claim 18, wherein the flexible bow portions extend substantially away from each other in an expanded configuration (Fig. 6) and transition to a collapsed configuration when constrained within the delivery catheter (Fig. 7).  

Regarding claim 20, Sienkieqiez discloses the system of claim 15, wherein the first configuration is a substantially planar configuration (Fig. 7 shows a collapsed configuration which is considered to be planar), and the second configuration is a substantially bowed configuration (Fig. 6).
Allowable Subject Matter
Claims 6 - 7 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 - 5 and 8 - 13, applicant argues that Gross fails to disclose the limitation “exerting lifting forces on a target tissue to which the elongate flexible element is secured”.  The Office respectfully disagrees.  Gross discloses a system which is configured to expand (paragraph [0387], Fig. 18A) and thus is fully capable of exerting lifting forces on tissue, in this case tissues of the heart. 
Regarding claims 15 - 20, applicant argues that Sienkiewiez fails to disclose a guide member positioned along the elongate flexible element (refs. 124a,b,132a,b and now 130a,b).  The phrase “along” is taken to mean over a length of or on a line or course parallel and close to or beside (American Heritage Dictionary).  Thus the guide member (ref. 116) extends over a length of the elongate flexible element (ref. 132a,b) as shown in Fig. 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773